DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being obvious over Takei (US 2013/0189850; IDS 06/17/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Takei is directed to a resist underlayer coating forming composition for forming a cured resist underlayer coating. Takei discloses the coating forming composition for forming by light irradiation an underlayer coating used as an underlayer of a photoresist in a lithography process of the manufacture of semiconductor devices, comprises a polymerizable substance and a photopolymerization initiator. (Para, 0021). Takei discloses the underlayer coating forming composition, wherein the polymer compound having at least one cationic polymerizable reactive 
Takei discloses the underlayer coating forming composition of the present invention is a composition for forming by light irradiation an underlayer coating used as an underlayer of a photoresist in a lithography process of the manufacture of semiconductor devices. (Para, 0048). Takei discloses the underlayer coating forming composition of the present invention contains a polymerizable substance and a photopolymerization initiator, and the underlayer coating forming composition of the present invention can comprise other components such as a surfactant and a sensitizer. (Para, 0048). Takei discloses when the polymer compound of the above-mentioned formula (1) or (2) is synthesized, a copolymer can be produced by using monomers being raw materials of the polymer compound together with other copolymerizable monomers, and the resulting copolymer can be used as the polymer compound in the present invention. (Para, 0071). Takei also discloses specific examples of the polymer compounds such (18), (26), (34), and (40). (Para, 0072). These disclosures teach and/or suggest the limitation of claim 1 where a stepped substrate coating composition comprises a main agent, he main agent containing a compound (A), a compound (B) or a mixture of these compounds, the compound (A) having a 
Takei explains the photopolymerization initiator in the underlayer coating forming composition of the present invention is not specifically limited so long as it can initiate the polymerization of the polymerizable substance by light irradiation. (Para, 0074). Takei discloses compounds that generate an acid (Bronsted acid or Lewis acid), a base, a radical or a cation can be used. (Para, 0074).  Takei discloses compounds that can generate an active radical by light irradiation and cause radical polymerization of the polymerizable compound, that is, photo-radical polymerization initiators, and compounds that can generate a cation species such as a protonic acid and a carbon cation, etc. by light irradiation and cause cation polymerization of the polymer compound and the polymer compound having polymerizable group, that is, photo-cationic polymerization initiators, and the like can be mentioned. (Para, 0075). Takei discloses light irradiation can be performed by use of light having a wavelength of 150 nm to 1000 nm, or 193 nm to 700 nm, or 300 nm to 600 nm. (Para, 0076). Takei discloses photopolymerization initiators are preferably used: the photo-radical polymerization initiator that generates an active radical, or the photo-cationic polymerization initiator that generates a cation species at an exposure value of 1 to 2000 mJ/cm2, or 10 to 1500 mJ/cm2, or 50 to 1000 mJ/cm2. (Para, 0076). These disclosures teach and/or suggest the limitation of claims 6, 11, 19 and 26. 
Takei discloses the underlayer coating forming composition can contain in addition to the polymerizable substance and photopolymerization initiator, surfactants, sensitizers, amine compounds, polymer compounds, antioxidants, heat polymerization inhibitors, surface modifiers and defoamers if necessary. (Para, 0089). This disclosure teaches and/or suggests the limitation of claim 7. Takei discloses when the polymer compound is used, the added amount is for example 0.1 to 50 mass parts based on 100 mass parts of the polymerizable substance.  (Para, 0096). Takei discsoes the underlayer coating forming composition of the present invention is preferably used in a solution state in which each component (hereinafter referred to 
Takei discloses the underlayer coating forming composition of the present invention is coated by a suitable coating method, for example, with a spinner, a coater or the like, onto a semiconductor substrate to form an applied coating. (Para, 0099). This disclosure teaches and/or suggests the limitation of claim 8 where a method for producing a coated substrate comprises a step (i) of applying the stepped substrate coating composition according to claim 1 to a stepped substrate. This disclosure also teaches and/or suggests the limitation of claim 14 where a method for producing a semiconductor device comprises a step of forming on a stepped substrate, an underlayer film from the stepped substrate coating composition according to claim 1 and the limitation of claim 16 where the method for producing a semiconductor device according to claim 14, wherein the step of forming an underlayer film from the stepped substrate coating composition comprises a step (i) of applying the stepped substrate coating composition to the stepped substrate.  Moreover, this disclosure teaches and/or suggest the limitation of claim 21 where a method for producing a semiconductor device comprises a step of forming on a stepped substrate and underlayer film from the stepped substrate coating composition according to claim 1 and the limitation of claim 23 where the method for producing a semiconductor device according to claim 21 comprises a step (i) of applying the stepped substrate coating composition to the stepped substrate. 
Takei discloses that prior to light irradiation, a drying process can be performed and when the underlayer coating forming composition containing a solvent is used, it is preferable to perform a drying process. (Para, 0099). Takei discloses the drying process is not specifically 
Takei discloses the process continues with a step of light irradiation being performed to the applied coating. (Para, 0101). Takei discloses for the light irradiation, any methods can be used without any limitation so long as it can act to the above-mentioned photopolymerization initiator and cause the polymerization of the polymerizable substance. (Para, 0101). Takei explains, light irradiation can be performed by use of light having a wavelength of 150 nm to 1000 nm, or 193 nm to 700 nm, or 300 nm to 600 nm such as with an ultrahigh pressure mercury lamp, a flash UV lamp, a high pressure mercury lamp, a low pressure mercury lamp, a DEEP-UV lamp, a xenon short arc lamp, a short arc metal halide lamp, a YAG laser excitation lamp, and xenon flash lamp, etc. (Para, 0101). Takei discloses when an ultrahigh pressure mercury lamp is used, irradiation with light of whole wavelength ranging from about 250 nm to 650 nm including bright line spectrum having the following wavelength as peaks: 289 nm, 297 nm, 303 nm, 313 nm (j-line), 334 nm and 365 nm (i-line) belonging to ultraviolet region, and 405 nm (h-line), 436 nm (g-line), 546 nm and 579 nm belonging to visible ray region can be performed. (Para, 0101). Takei explains the light irradiation causes the formation of cation species active radials from the photopolymerization initiator in the applied coating, and thereby 
Takei discloses the underlayer coating forming composition of the present invention can be applied on a semiconductor having holes of an aspect ratio shown in height/diameter of 1 or more, for example 1 to 10, or 2 to 5 as shown in FIG. 1. (Para, 0103). Takei discloses the underlayer coating forming composition of the present invention can be used for filling the holes without gap (void) with an underlayer coating. (Para, 0103). Takei discloses the underlayer coating forming composition of the present invention can be also applied on a semiconductor substrate having holes of an aspect ratio of 1 or more densely and thinly such as a substrate containing a part having holes densely and a part having holes thinly. (Para, 0103). Takei discloses the underlayer coating forming composition of the present invention can be used for forming a flat underlayer coating on a substrate on which such holes are present densely and thinly. (Para, 0103). Take discloses that in addition, the underlayer coating forming composition of the present invention can be used also for a semiconductor having holes of an aspect ratio less than 1, and a semiconductor having unevenness or for a semiconductor having no unevenness and the like. (Para, 0104). These disclosures teach and/or suggest the limitation of claims 12-13, 15, 20, 22 and 27. 

Takei discloses, if necessary, a post exposure bake may be performed after being exposed to light at temperatures of 70C to 150C, and a heating time of 0.3 to 10 minutes. (Para, 0107). This disclosure teaches and/or suggests the limitation of claims 14 and 21 where a method for producing a semiconductor device comprises heating the resist film during or after irradiation with light or electron beams. Takei discloses the next step in the process is a development step carried out using a developer. (Para, 0108). Takei discloses in the case where a positive type photoresist is used, the development results in removal of exposed part of the photoresist and forming of photoresist pattern. (Para, 0108). Takei discloses the condition in which development takes place is suitably selected from a temperature ranging from 5C to 50C and time ranging from 0.1 to 5 minutes. (Para, 0109). These disclosures teach and/or suggest 
Takei discloses the removal of the underlayer coating, including the optional anti-reflective coating (Para, 0111), and processing of the semiconductor substrate are then conducted by using the photoresist pattern formed. (Para, 0110). Takei discloses dry etching by use of a gas such as tetrafluoromethane (CF4), perfluorocyclobutane (C4F8), perfluoropropane (C3F8), trifluoromethane, carbon monoxide, argon, oxygen, nitrogen, sulfur hexafluoride, difluoromethane, nitrogen trifluoride, and chlorine trifluoride, etc. (Para, 0110). Takei discloses the removal of the underlayer coating leads to the formation of a pattern consisting of an underlayer coating and a photoresist on a semiconductor substrate. (Para, 0110). These disclosures teach and/or suggest the limitation of claim 14 where a method of producing a semiconductor device comprises a step of etching the underlayer film with the formed resist pattern and a step of processing a semiconductor substrate with the patterned underlayer. Moreover, these disclosures teach and/or suggest the limitation of claim 21 where a method for producing a semiconductor device comprises a step of etching the hard mask with the formed resist pattern, a step of etching the underlayer film with the patterned hard mask and a step of processing a semiconductor substrate with the patterned underlayer film.  
Therefore, the limitations of claims 1-27 would have been obvious to one of ordinary skill in the art at the time of filing the present application by the Applicant in view of the explicit disclosures of Takei and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Takei as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899